                           Case 3:19-cv-00733-CAB-LL Document 1 Filed 04/22/19 PageID.1 Page 1 of 5



                      1       TROUTMAN SANDERS LLP
                              Gabriel Ozel, Bar No. 269098
                      2       gabriel.ozel@troutman.com
                              11682 El Camino Real, Suite 400
                      3       San Diego, CA 92130-2092
                      4       Telephone: 858-509-6000
                              Facsimile: 858-509-6040
                      5
                              Attorneys for Defendant
                      6       WELLS FARGO BANK, N.A.
                      7
                      8                            UNITED STATES DISTRICT COURT
                      9                         SOUTHERN DISTRICT OF CALIFORNIA
                     10
                              PAULA JAHN,                               Case No. '19CV0733 CAB LL
                     11
                                              Plaintiff,                [Removed from San Diego Superior
                     12                                                 Court, Case No. 37-2018-00058609-CL-
                              v.                                        MC-CTL]
                     13
                              WELLS FARGO BANK, N.A.;                   NOTICE OF REMOVAL PURSUANT
                     14       WELLS FARGO EDUCATION                     TO 28 U.S.C. § 1441
                     15       SERVICES; AND DOES 1-10,
                              INCLUSIVE,
                                                                        [FEDERAL QUESTION]
                     16
                                              Defendants.
                     17
                     18
                     19             TO THE CLERK OF THE ABOVE COURT AND PLAINTIFF:
                     20             PLEASE TAKE NOTICE Defendants WELLS FARGO BANK, N.A. and
                     21       WELLS FARGO EDUCATION FINANCIAL SERVICES (incorrectly identified
                     22       as a separate entity under the name Wells Fargo Educational Financial Services in
                     23       the Complaint and hereinafter, “Wells Fargo”), hereby removes this action from the
                     24       Superior Court of California, County of San Diego to the United States District
                     25       Court for the Southern District of California. Federal Jurisdiction of this action is
                     26       proper on the basis of federal question under 28 U.S.C. §§ 1331 and 1441(c). Wells
                     27       Fargo removes this action on the following grounds.
                     28
T ROU TMA N S ANDE RS LLP
    11682 EL CAMINO REAL                                                                      NOTICE OF REMOVAL
         SUITE 400
  SAN DIEGO, CA 92130-2092
                                                                                                          CASE NO.
                           Case 3:19-cv-00733-CAB-LL Document 1 Filed 04/22/19 PageID.2 Page 2 of 5



                      1       I.     BACKGROUND
                      2              1.    On November 19, 2018, plaintiff Paula Jahn (“Plaintiff”) commenced
                      3       an action in the Superior Court of the State of California for the County of San
                      4       Diego (“the Superior Court”) by filing a Complaint against Wells Fargo. Plaintiff’s
                      5       Complaint initiated Jahn v. Wells Fargo Bank, N.A., et al. Case No. 37-2018-
                      6       00058609-CL-MC-CTL (the “State Court Action”). A true and correct copy of the
                      7       Complaint is attached hereto as Exhibit 1.
                      8              2.    The Complaint alleges causes of action for (1) Violation Rosenthal
                      9       Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq., and (2) Violation
                     10       of California Unfair Competition Law, Business and Professions Code § 17200, et
                     11       seq.
                     12              3.    On or about March 11, 2019, Wells Fargo filed an Answer to the
                     13       Complaint. A true and correct copy of Wells Fargo’s Answer is attached hereto as
                     14       Exhibit 2.
                     15              4.    On or about March 7, 2019, Plaintiff filed a First Amended Complaint
                     16       (the “FAC”). The FAC alleged causes of action for (1) Violation Rosenthal Fair
                     17       Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.; (2) Violation of
                     18       California Unfair Competition Law, Business and Professions Code § 17200, et
                     19       seq.; (3) Violation of Fair Credit Reporting Act 15 U.S.C. §§ 1681, et seq; and (4)
                     20       California Consumer Credit Reporting Agencies Act, Cal. Civ. Code §§ 1785.1, et
                     21       seq. A true and correct copy of the Complaint is attached hereto as Exhibit 3.
                     22              5.    On or about April 19, 2019, Wells Fargo filed an Answer to the
                     23       Amended Complaint. A true and correct copy of Wells Fargo’s Answer is attached
                     24       hereto as Exhibit 4.
                     25              6.    Prior to the filing of the FAC, there was no federal question
                     26       jurisdiction. However, now that the FAC alleges a claim under Fair Credit
                     27       Reporting Act 15 U.S.C. §§ 1681 et seq, federal question now exists.
                     28
T ROU TMA N S ANDE RS LLP                                               - 2-                  NOTICE OF REMOVAL
    11682 EL CAMINO REAL                                                                                  CASE NO.
         SUITE 400
  SAN DIEGO, CA 92130-2092
                           Case 3:19-cv-00733-CAB-LL Document 1 Filed 04/22/19 PageID.3 Page 3 of 5



                      1              7.    The instant removal is timely. Wells Fargo received a copy of the FAC
                      2       on or about March 23, 2019. Wells Fargo removes this case within 30 days of
                      3       service of process and within one year from filing of the lawsuit. 28 U.S.C. §
                      4       1446(b).
                      5              8.    The Superior Court has scheduled a Case Management Conference for
                      6       April 26, 2019. A true and correct copy of the docket in the State Court Action is
                      7       attached here to as Exhibit 5.
                      8              9.    In addition to the Complaint, the FAC, Wells Fargo’s Answers and the
                      9       State Court Docket attached as Exhibits 1-5, Wells Fargo has attached hereto as
                     10       Exhibit 6 copies of all process, pleadings, and orders filed in the State Court
                     11       Action.
                     12              10.   There are no other defendants named in the FAC.
                     13              11.   Wells Fargo has not made a previous request for removal.
                     14              12.   Pursuant to 28 U.S.C. § 1446(d), Wells Fargo will promptly give
                     15       written notice of the removal of the State Court Action to all adverse parties and
                     16       will file a copy of the notice with the Clerk of San Diego County Superior Court.
                     17       II.    VENUE
                     18              13.   The United States District Court for the Southern District of California
                     19       is the proper venue for the removal. The Superior Court of California for the
                     20       County of San Diego is located within the United States District Court for the
                     21       Southern District of California. See 28 U.S.C. § 82. Thus, venue is proper in this
                     22       Court because it is the “district and division embracing the place where such action
                     23       is pending.” 28 U.S.C. § 1441(a).
                     24       III.   FEDERAL QUESTION
                     25              14.   This action is removable to the instant Court because it originally
                     26       could have been filed in this Court pursuant to 28 U.S.C. § 1441. The FAC
                     27       presents federal question as conferred by 28 U.S.C. § 1331. Supplemental
                     28
T ROU TMA N S ANDE RS LLP                                               - 2-                  NOTICE OF REMOVAL
    11682 EL CAMINO REAL                                                                                  CASE NO.
         SUITE 400
  SAN DIEGO, CA 92130-2092
                           Case 3:19-cv-00733-CAB-LL Document 1 Filed 04/22/19 PageID.4 Page 4 of 5



                      1       jurisdiction exists with respect to other claims not subject to removal pursuant to 28
                      2       U.S.C. §§ 1367 and 1441(c).
                      3             15.    In the FAC, Plaintiff alleges Fair Credit Reporting Act 15 U.S.C. §§
                      4       1681 et seq. (Ex. 3: FAC, ¶¶ 183-186.)
                      5       IV.   SUPPLEMENTAL JURISDICTION
                      6             16.    In the event that this Court invokes its federal question jurisdiction,
                      7       this Court also has supplemental jurisdiction over Plaintiff’s state law claims.
                      8       Supplemental jurisdiction is proper where the relationship between the federal and
                      9       state claims is such that they “form part of the same case or controversy under
                     10       Article III of the United States Constitution.” 28 USC § 1367(a). Plaintiff’s state
                     11       and federal claims are part of the same case or controversy because all claims “arise
                     12       from a common nucleus of operative facts” such that “considerations of judicial
                     13       economy, convenience and fairness to litigants” support a single adjudication.
                     14       United Mine Workers of America v. Gibbs 383 US 715, 726 (1966). All of the
                     15       claims alleged in Plaintiff’s FAC relate to an alleged improper credit reporting of a
                     16       debt Plaintiff allegedly did not owe. (See Ex. 3: FAC, generally.) Therefore, all of
                     17       the allegations in the FAC relate to the same case or controversy because they arise
                     18       from a common nucleus of operative facts.
                     19       V.    RESERVATION OF RIGHTS
                     20             17.    Wells Fargo reserves the right to supplement this notice when, and if,
                     21       additional information becomes available. In addition, Wells Fargo reserves all
                     22       rights, including, but not limited to, defenses and objections as to venue, personal
                     23       jurisdiction, and service. The filing of this notice is subject to, and without waiver
                     24       of, any such defense or objection.
                     25             WHEREFORE, Wells Fargo prays that the State Court Action be removed
                     26       from the Superior Court of California, County of San Diego to this Court, and that
                     27       this Court assume jurisdiction over and determine the action on the merits.
                     28
T ROU TMA N S ANDE RS LLP                                               - 2-                   NOTICE OF REMOVAL
    11682 EL CAMINO REAL                                                                                    CASE NO.
         SUITE 400
  SAN DIEGO, CA 92130-2092
                           Case 3:19-cv-00733-CAB-LL Document 1 Filed 04/22/19 PageID.5 Page 5 of 5



                      1
                      2
                              Dated: April 22, 2019                        By: /s/ Gabriel Ozel
                      3                                                    Gabriel Ozel
                      4                                                    Attorneys for Defendant
                                                                           WELLS FARGO BANK, N.A.
                      5
                      6
                      7
                      8
                      9
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
T ROU TMA N S ANDE RS LLP                                           - 2-                 NOTICE OF REMOVAL
    11682 EL CAMINO REAL                                                                           CASE NO.
         SUITE 400
  SAN DIEGO, CA 92130-2092
